Citation Nr: 1131072	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's ex-spouse; Appellant's nephew


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1959 to December 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 

The issues of service connection for diabetes mellitus and for an acquired psychiatric disorder including PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In January 2003, the RO denied service connection for diabetes mellitus.  The Veteran did not express disagreement within one year, and the decision became final. 

2.  Since January 2003, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen a final disallowed claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the petition to reopen a final disallowed claim for service connection for diabetes mellitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served in the U.S. Marine Corps with duties in support and supply units.  He contends that he served in the Republic of Vietnam in 1960-61.  He contends that he was in combat, witnessed the deaths of enemy and fellow Marines, and handled drums of herbicide.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases including diabetes mellitus.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a November 2002 claim for service connection for diabetes, the Veteran reported that he served in Vietnam but did not provide the dates of that service.  Service treatment records are silent for any symptoms, diagnoses, or treatment of diabetes.  In November 1998, a private physician noted that the Veteran had been diagnosed in 1996 with diabetes.  In January 2003, the National Personnel Records Center reported to the RO that there was no evidence in the Veteran's records that he served in Vietnam.  The same month, the RO denied service connection for diabetes because the Veteran did not serve in Vietnam and because the record did not show that he handled or was otherwise directly exposed to herbicide.  The Veteran did not express disagreement within one year and the decision became final.  38 U.S.C.A. § 7105.  

The RO received the Veteran's petition to reopen the claim in February 2005. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since January 2003, the RO received the following evidence:  VA outpatient treatment records showing continued treatment of diabetes; records of personnel assignment of a fellow Marine and his statement that his unit deployed personnel to Vietnam; several additional statements by the Veteran and hearing testimony before the RO and the Board regarding  his travel, duties, and experiences in Vietnam; and published material from VA and other sources and a statement by a former Army officer relevant to the use of herbicide in Vietnam prior to 1962.  

The Board concludes that the evidence received since the last final disallowance of the claim is new as it has not been previously considered.  The evidence is material because it shows a current diagnosis and treatment of diabetes and relates to the Veteran's presence in Vietnam and his direct exposure to herbicide.  The evidence is presumed credible for the purposes of new and material analysis.  Therefore, as new and material evidence has been received, and to this extent only, the Board grants the petition to reopen the claim and remands the appeal for further development. 

ORDER

A petition to reopen a final disallowed claim for service connection for diabetes mellitus is granted.  


REMAND

Service treatment records showed that the Veteran served in the U.S. Marine Corps from 1959 to 1963.  Following initial training, he served in Service Company, Headquarters Battalion, 3rd Marine Division, Fleet Marine Force, from April 1960 to July 1961.  He performed duties as a vehicle operator.  He later served at the Marine Corps Supply Center, Barstow, California, from August 1961 to December 1963.  His duties included vehicle driver, postal clerk, weapons range instructor, supply services manager, and military policeman.  

There is medical evidence of a diagnosis of diabetes and PTSD.  The dispositive issues for both claims on appeal are whether the Veteran served in the Republic of Vietnam, whether he actually handled herbicide in or out of Vietnam, and whether the traumatic events to which clinicians attributed his psychiatric disorder actually occurred.  

Service personnel records showed that the Veteran embarked on a Navy transport vessel in San Diego in April 1969 and arrived in Okinawa, Japan in May 1960.  The next embarkation was in Okinawa in July 1961 and arrival in San Diego later the same month.  Neither the service personnel nor service treatment records showed any presence in combat or in Vietnam.  The Board obtained a history of the Headquarters Battalion from the Third Marine Division Association (non-government organization) internet site that reported the Battalion was deployed to Okinawa in 1956 and remained there until 1965 when the Division opened the Marine Compound at Da Nang Air Base.  See History of the Headquarters Battalion, Third Marine Division Association, http://www.caltrap.org/history/hqbattalion.asp (last visited Aug. 18, 2011).  

In a June 2005 statement, the Veteran initially contended that he served two short tours of duty in the Republic of Vietnam in 1960-61 and again in 1962, both in the vicinity of Da Nang, and that he witnessed the non-battle death of a fellow Marine.  In statements in April 2006 and April 2007, the Veteran reported that he had served two six-month tours in Vietnam from 1960 to July 1961.  He reported that while in Da Nang, he drove vehicles carrying drums of herbicide to an airfield.  In October 2006, he reported to a VA psychiatrist that two Marine friends by name were killed in Vietnam and that he witnessed dismembered bodies placed in a sack and feared that the bodies were his friends.  He submitted copies of photographs that he contended showed him in combat, off-loading supplies from ships at a dock, delivering mail, a native civilian, and enemy prisoners, all allegedly taken in Vietnam.  There is nothing in the pictures to indicate that they are images of Vietnam.  Uniformed personnel are shown wearing outer coats with little combat equipment.  One picture showed personnel without any combat equipment watching tanks while standing next to a stepladder.  The Veteran further reported killing an enemy soldier and coming under enemy fire while operating a truck.  The Veteran also submitted written materials and a statement from a retired Army officer regarding Army and Air Force operations involving the use of herbicide in Vietnam in 1961-1962.  None of these materials suggest that Marine Corps personnel were present or involved in the operations.  In his June 2011 Board hearing, the Veteran stated that he was transported to and from Vietnam and Laos by Navy ship, notwithstanding that Laos is a land-locked country. 

Other than the Veteran's own statements, the most specific material submitted by the Veteran in support of his presence in Vietnam was a statement by a fellow Marine corporal who served in his Company in 1960.  The Marine noted that the 
3rd Marine Division operated two helicopter recovery units based at the Da Nang airfield in 1960-61.  He reported that the Headquarters Service Company provided supply and motor transport support for these units.  The Marine did not note that either he or the Veteran were part of the Company deployed to Vietnam for this duty.  

The RO has not requested government agency research to determine if the Veteran or members of Service Company, Headquarters Battalion, 3rd Marine Division were deployed to Vietnam at any time from May 1960 to July 1961.  Although a deployment of all or a portion of a Marine division's headquarters supply personnel is inconsistent with the nature and circumstances of that unit's duties and although the Veteran's report of his deployment by sea to Vietnam is inconsistent with his service records, research to attempt to verify the reports of the Veteran and his fellow Marine are necessary to fulfill VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Joint Services Records Research Center (JSRRC) locate a unit history or unit operations reports for the 3rd Marine Division as the parent command and for the Headquarters Battalion, 3rd Marine Division for the period May 1960 to July 1961.  If this period is too long for practical research, request that JSRRC obtain records for the longest acceptable time during this period.  Request that the JSRRC provide information as follows: 

a.  Did the 3rd Marine Division deploy any elements to Vietnam from May 1960 to July 1962?  If so, what were the elements' identity and duties?  Did any such deployment include support from Headquarters Battalion? 

b.  If elements of the Headquarters Battalion were deployed to Vietnam, is there any record that its personnel were engaged in combat or subject to attack by the enemy?  

c.  Did elements of the Headquarters Battalion or other components of the 3rd Marine Division assist in transporting drums of herbicide in Okinawa, Japan, or Da Nang, Vietnam from May 1960 to July 1961.  

2.  If JSRRC is unable to locate information to confirm or rule out deployments of the Veteran's unit to Vietnam or handling of drums of herbicide, then request the same information with the same questions from: 

a. National Archives at College Park (NWTCM), Modern Military Records Branch, 8601 Adelphi Road, College Park, MD 20740-6001; and from 

b.  U.S. Marine Corps History Division, Historical Reference Branch, 3078 Upshur Avenue, Quantico, VA 22134.    

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claims for service connection for diabetes mellitus and for an acquired psychiatric disorder.  If either benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





Department of Veterans Affairs


